The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Specification

The disclosure is objected to due to use of a trademark, Bluetooth, throughout, without properly identifying the trademark (e.g. Bluetooth®).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7, 9-10, and 17, 19-20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 7-8, and 17-18 recite “after control”. It is not clear what “control” is being referred to.

Claims 8 and 18 are further rejected as it is not clear where and how the transcoding of voice to Bluetooth is done, and who the recipient is?

Claims 8 and 18 are further rejected as they use a trademark, namely Bluetooth without identifying the trademark as such. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-4, 6-7, 11-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heitz, III et al., USPGPUB 2018/0012462 (hereinafter “Heitz”).

Regarding claim 1, Heitz discloses a display apparatus (Fig. 5, element 504, Fig. 8, element 812, as detailed in Fig. 13A) , comprising:
a first display configured to play an image or an interface (Fig. 13A, 1303);
a second display configured to play an image or an interface (1305, 1307); and
a controller (Fig. 8, CPU 802 in conjunction with 806), configured to:
while the first display is playing an image (¶¶ [288]-[292]), control the second display to display an information alert interface (Notifications/ alerts, for example in regions 1305, 1307) according to acquired alert information (As shown in Fig. 7C), wherein the alert information displayed on the information alert interface is configured for indicating a state of at least one terminal device connected with the display apparatus (¶¶ [148], [214], [218], [288]-[296]). Further see Figs. 14A-C, ¶¶ [301]-[313].
Regarding claim 2, Heitz discloses selector, wherein the controller is further configured to:
after controlling the second display to display the information alert interface, in response to a first operation on an alert information control in the information alert interface, control the first display to display a details interface of the alert information in a floating window mode, and control the second display to return to an interface before displaying the alert information, wherein the first operation is a selection operation for the alert information control received through the selector (Operation of selection of event/ alert categories as shown in Fig. 13A, and selection of events/ alerts in 1305 for display and further investigation as also shown by 1323, ¶¶ [288]-[296], as further illustrated with respect to the examples of Figs. 14A-C, ¶¶ [301]-[313]).
Regarding claim 3, Heitz discloses wherein the controller is further configured to:
receive a command for closing the alert information through the user input interface; and
control the first display to close the details interface in response to the command (Selection of the event/ alert in region 1305 effectively closes the previous selection and starts a new display as detailed in ¶¶ [288]-[296], and [301]-[313]).
Regarding claim 4, Heitz discloses wherein the controller is further configured to
 in response to a second operation on a device manipulation control in the details interface of the alert information, control a corresponding terminal device associated with the device manipulation control to perform an operation, wherein the second operation is a selection operation for the device manipulation control received through the selector (¶¶ [301]-[302]).
Regarding claim 6, Heitz discloses wherein the controller is further configured to:
obtain state information of the at least one terminal device connected with the display apparatus (¶¶ [53], [148], [214], [218], [242], [307], [386], [389]-[391]); and
generate the alert information according to the state information of the at least one terminal device (¶¶ [53], [148], [214], [218], [242], [307], [386], [389]-[391]).

Regarding claim 7, Heitz discloses wherein the controller is further configured to:
receive a voice command input from a user through a user input interface (¶¶ [98], [149], [164]);
control a terminal device in response to the voice command (¶¶ [98], [149], [164]); and
generate alert information according to a state of the terminal device after control (¶¶ [98], [149], [164], [214], [218], [242], [307], [386], [389]-[391]).
Regarding claim 9, Heitz, in addition to the analyzed claims 1-4, 6, and 7, discloses wherein the controller is further configured to:
determining whether the alert information displayed on the second display requires a user's further operation (¶¶ [248]-[251]);
in response to the alert information requiring the user's further operation, monitor a key event (¶¶ [248]-[251]); and
upon a key event being monitored, send an instruction associated with the key event to the terminal device and control the second display to close the alert information (¶¶ [248]-[251]; Also see Figs. 13 and corresponding descriptions).
Regarding claim 10, Heitz, in addition to the analyzed claims 1-4, 6, 7, and 9, discloses wherein the controller is further configured to:
in response to no key event being monitored within a predefined time period, control the second display to close the alert information (¶¶ [248]-[251]; Also see Figs. 13 and corresponding descriptions).
The method of claims 11-14, 16-17, and 19-20 recite similar features as those of the apparatus of claims 1-4, 6-7, and 9-10, respectively, effectuating the same, therefore, are rejected by the same analysis.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heitz, in view of Scalisi et al., USPGPUB 2016/0330413 (hereinafter “Scalisi”).

Regarding claims 5 and 15, Heitz discloses a smart home automation system displaying various event notifications/ alerts, as discussed in claims 1-4, and 11-14, generated by sensors/ devices such as smart doorbells. Such notifications/ alerts are displayed in Fig. 13A, proving a user interface for following a menu of options in different regions/ displays. See ¶¶ [48], [51], [56],[71], and [95].

Heitz does not explicitly show the sequence of doorbell interface with respect to a call answer control (though one of ordinary skill in the art before the effective filing of the invention would have understood such sequence)  such as wherein the information alert interface comprises a first doorbell interface, and the first doorbell interface comprises a video image and a doorbell call answer control; and the controller is further configured to: control the second display to display a second doorbell interface in response to a third operation on the doorbell call answer control in the first doorbell interface, wherein the second doorbell interface comprises a video image different from the video image in the first doorbell interface, and the third operation is a selection operation for the doorbell call answer control received through the selector.
However, Scalisi discloses a doorbell communication system (Abstract, Figs. 3, 9 and corresponding descriptions) wherein the information alert interface comprises a first doorbell interface, and the first doorbell interface comprises a video image and a doorbell call answer control; and the controller is further configured to: control the second display to display a second doorbell interface in response to a third operation on the doorbell call answer control in the first doorbell interface, wherein the second doorbell interface comprises a video image different from the video image in the first doorbell interface, and the third operation is a selection operation for the doorbell call answer control received through the selector (Scalisi in its entirety, in particular ¶¶ [57]-[59]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Heitz with Scalisi’s teachings in order to incorporate a user interface sequence customized for answering calls on a doorbell.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heitz, in view of Park et al., USPGPUB 2020/0341726 (hereinafter “Park”).

Regarding claims 8 and 18, Heitz discloses wherein the controller is further configured to:
determine whether the terminal device is connected with the display apparatus via Bluetooth (¶ [60]); and
control the second display not to acquire a focus (The focus/ curser is only applied to events based on event set-up and categories -Fig. 7C and corresponding description-. Only events of interest are selected by the viewer for further display in other regions/ displays as discussed with respect to claims 1 and 11, and Figs. 13 and corresponding description)and to present the alert information associated with state information of the terminal device after control without interrupting image playing on the first display (See rejection of claims 1 and 11).

Heitz is silent on in response to the terminal device being connected with the display apparatus via Bluetooth, transcode the voice command in Bluetooth code value form and send the transcoded voice command to the terminal device.

However, Park discloses an electronic apparatus for displaying notifications and receiving users’ inputs (Abstract) wherein in response to the terminal device being connected with the display apparatus via Bluetooth, transcode the voice command in Bluetooth code value form and send the transcoded voice command to the terminal device (¶ [61]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Heitz with Park’s teachings in order to provide for interconnectivity/ user interaction via a wide varieties of widely available technologies.



Contacts


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421